--------------------------------------------------------------------------------

Exhibit 10.35
 
 


Graphic [img002.jpg]
 
 
 
2010 Short Term Incentive Plan (STIP)
 


 
February 2010
 



--------------------------------------------------------------------------------


 
Internap Network Services Corporation (the “Corporation”)
2010 Short Term Incentive Plan (the “2010 Plan”)


The purpose of the 2010 Plan is to:

       
●
Align participants’ actions with the accomplishment of key operational goals;
 
●
Encourage and reward individuals for the achievement of specific personal and/or
business unit
objectives in support of the Corporation’s key annual objectives; and
 
●
Maintain a competitive range of incentive compensation opportunities.



The 2010 Plan supersedes and cancels all previous stand-alone short-term
incentive plans but does not supersede the Corporation’s Employment Security
Plan or any terms thereof.  It takes effect on January 1, 2010 and will expire
on December 31, 2010.
 
Participation


Participation in the 2010 Plan for Section 16 Officers is at the discretion of
the Compensation Committee of the Board of Directors.  Participation in the 2010
Plan for all other employees is at the discretion and invitation of the
President and Chief Executive Officer.  Employees participating in the 2010
Sales Incentive Plan for Commissionable Sales Professionals are not eligible to
participate in the 2010 Plan.


Employees joining the Company after January 1, 2010 may be eligible to receive a
pro-rated bonus based on service date and performance.


Key Terms and Definitions


Base Salary is defined as annualized base salary in effect on December 31, 2010,
excluding any bonuses, incentives, or allowances.


Bonus Elements are defined as the corporate and personal/business unit
objectives which comprise the individualized targets for the exempt, eligible
positions.  The corporate components are revenue and EBITDA.  The
personal/business unit objectives are individualized for each participant.


Participation Levels and Split between Corporate and Personal/Business Unit
Objectives differ by Participation Level and specific role within each
Participation Level.


The table below identifies the target incentives as a percentage of base salary
and the split between corporate and personal/business unit objectives.



--------------------------------------------------------------------------------


 
STI Participation Level
Target Incentive
(% Base Salary)
Corporate Objectives
(% Target Incentive)
Personal/BU Objectives
(% Target Incentive)
Section 16 Officer
Up to 100%
70
30
Vice Presidents
Up to 50%,
70
30
Directors and below
Up to 25%
50
50
Non-exempt
Up to 10%
Discretionary
Discretionary





Form of Awards


All awards granted pursuant to this 2010 Plan shall be paid in cash (local
currency). 


The Compensation Committee retains the discretion to determine payment relative
to corporate objectives for all participants and the personal/business unit
objectives established for participants at the Vice President level and above,
after consideration of any recommendation by the Chief Executive Officer.  The
Compensation Committee recommends to the full Board of Directors, for their
approval, any changes to the compensation of the President and Chief Executive
Officer.


Payment of the personal/business unit component for participating exempt
employees below the Vice President level is based on management’s assessment of
the level of achievement relative to their specific, measurable, pre-defined
objectives.


Payment of a personal/business unit component for participating non-exempt
employees is based on management’s discretionary evaluation of individual
performance.
 
Timing of Payment


If the Compensation Committee determines to pay an award, the Corporation will
make any such payment not later than March 15, 2011.


Recoupment of Payment


If the Compensation Committee determines that any Plan participant has engaged
in fraud or intentional misconduct that has caused a restatement of the
Corporation’s financial statements, the Compensation Committee will review the
STIP payment received by that participant on the basis of the Corporation’s
performance during the periods affected by the restatement.  If the STIP payment
would have been lower if it had been based on the restated results, the
Compensation Committee may seek recoupment of the STIP payment.


Termination of Employment


If a participant is no longer an employee, for whatever reason, on the date
awards from the 2010 Plan are paid, the participant shall forfeit all rights to
any payments under the 2010 Plan.  Awards from the Plan are not earned until
they are paid.
 

--------------------------------------------------------------------------------


 
If an employee’s termination is due to either death or disability, the Committee
may, at its discretion, determine whether any payment will be made to the
participant under the 2010 Plan.  If the Compensation Committee determines to
pay an award, the Corporation will make any such payment not later than March
15th, 2011.


In no event will payments under this Plan be either postponed or accelerated in
the event of termination of employment.


Plan Termination


The Compensation Committee may amend, modify, terminate or suspend operation of
the 2010 Plan at any time.  Notice of any such changes will be communicated to
Plan participants.  In no event, however, will payments under this Plan be
either postponed or accelerated in the event of a Plan termination.


Administration


The Human Resources department shall administer the 2010 Plan.


Disputes


All disputes associated with interpretation of the 2010 Plan or payments
hereunder shall be submitted to the Vice President of Human Resources for
resolution.


NOTHING IN THIS 2010 PLAN SHALL ACT AS A GUARANTEE OR CONTRACT OF EMPLOYMENT OR
CONTINUED PARTICIPATION IN THE 2011 PLAN, NOR SHALL IT ACT AS A GUARANTEE OF
PAYMENT UNDER THE PLAN.